DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 

Response to Amendment
Applicant’s amendment filed 07/09/2021 has been considered. The amendment has overcome the previously applied objections and rejections under 35 U.S.C. 112 and 103.

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed device of a safety needle assembly.
The closest prior art of record is Bennett et al (U.S. Pat. 6,699,217 B2, hereinafter “Bennett”), Newby et al (U.S. Pat. 6,984,223 B2, hereinafter “Newby”) and Debreczeni (U.S. Pat. 5,462,534, hereinafter “Debreczeni”).
However, these references do not disclose the invention as claimed.
Regarding independent claim 1, the closest prior art of record teaches that the claimed protrusive stopper which has a plate-like shape, extends in a widthwise direction of the sheath, has a length in the widthwise direction that is substantially the same as a width of a portion of the sheath at which the protrusive stopper is located, and is configured to restrict movement a user's finger pushing the sheath further toward a distal side of the sheath.
However, the closest prior art, specifically Bennett, does not disclose that a height of the protrusive stopper, which is a distance that the protrusive stopper projects in the protrusion direction, and the length of the protrusive stopper in the widthwise 
Specifically, Bennett discloses a protrusive stopper 228 (Fig. 6) located on the sheath and projecting away from the outer surface and in a direction in which the sheath is rotated to reveal the cannula (i.e., the stopper 228 projects vertically from top wall 163 of the sheath, and as the sheath is rotated, the stopper will rotate in the same direction). The protrusive stopper 228 in Bennett may be considered to be a “plate-like shape” which extends in a widthwise direction of the sheath (i.e., the stopper extends in both a widthwise and lengthwise direction of the sheath by virtue of having a circular profile, and has a “plate-like shape” by virtue of being relatively flat and circular), and which has a length in the widthwise direction that is substantially the same as a width of a portion of the sheath at which the protrusive stopper is located (although the length of the stopper is less than the width of the sheath at which the protrusive stopper is located, the length is substantially the width of the sheath extends only a very small amount greater than the width of the stopper), and is configured to restrict movement a user's finger pushing the sheath further toward a distal side of the sheath (this recitation is interpreted to be functional, and a skilled artisan would recognize that the shape and size of the protrusions would impart at least some frictional effect on the user’s finger to restrict movement thereof). 
However, Bennett does not disclose that a height of the protrusive stopper, which is a distance that the protrusive stopper projects in the protrusion direction, and the length of the protrusive stopper in the widthwise direction of the sheath, are both greater than a thickness of the protrusive stopper in the longitudinal direction of the sheath. 
Further, it would not have been obvious to modify the shape of the protrusive stopper of Bennett to meet the claimed invention, since Bennett does not provide any reason for doing so, and indeed, discloses the specific circular, segmented dome shape of the protrusive stopper is desirable to allow the stopper to easily snap through apertures 167 in the top wall 163 of the shield 140 in order to hold the base 222 of the clip 220 securely adjacent top wall 163 of shield 140. Bennett discloses that when the head of the stopper 228 is inserted through aperture 167, the aperture 167 will only yield slightly and then return resiliently to its initial position (see Bennett at col. 6, lines 32-40). A skilled artisan would recognize that modifying the shape of the protrusive stopper to meet the claimed invention would teach away from the disclosure in Bennett, likely resulting in a stopper that 1) would not hold the base 222 of the clip 220 as securely to the shield 140, and 2) would be less easily passed through aperture 167 and allow the aperture 167 to return to its initial position after the protrusive stopper is passed through the aperture 167.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/17/2021